Citation Nr: 0613263	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  03-05 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for residual 
injury to the right ulnar nerve, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the left ankle, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Dillon, Counsel

INTRODUCTION

The veteran served on active duty from February 1981 to March 
1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  The veteran's residual injury to the right ulnar nerve 
demonstrates incomplete paralysis.

2.  The veteran's traumatic arthritis of the left ankle 
demonstrates marked limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for residuals of 
an injury to the right ulnar nerve, currently evaluated as 40 
percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 
8516 (2005).

2.  The criteria for an increased evaluation of 20 percent, 
but not higher, for traumatic arthritis of the left ankle, 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 


5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005).  Prior to the initial 
adjudication of the claims, a letter dated in May 2002 was 
sent from the RO to the veteran, and this satisfies the duty 
to notify provisions.  In addition to discussing what is 
necessary to substantiate increased rating claims, the 
notification informed the veteran that the effective date of 
any assigned disability rating will be determined based on 
when VA receives the claim or when the evidence that 
establishes the basis for the grant was received.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506 (U.S. 
Vet. App. March 3, 2006).  As for the duty to assist, the 
claims file contains all available evidence pertinent to the 
claims, including private and VA medical treatment records 
and the reports from VA examinations conducted in July 2002, 
December 2002, and July 2004.  There is no indication in the 
record of any pertinent, outstanding evidence.  Furthermore, 
as there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
April 5, 2006); see also Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506 (U.S. Vet. App. March 3, 2006). 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  In considering the severity of a 
disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2005).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).



Left Ankle

Arthritis, due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Degenerative arthritis is 
evaluated under Diagnostic Code 5003.  That provision 
provides that degenerative arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The veteran's traumatic arthritis of the left ankle is 
currently rated as 10 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5271, which addresses 
limitation of motion of the ankle.  A 10 percent rating is 
warranted for moderately limited motion of the ankle.  A 20 
percent rating is warranted for marked limited motion of the 
ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal 
range of motion is between 0 degrees and 20 degrees for ankle 
dorsiflexion, and between 0 degrees and 45 degrees for ankle 
plantar flexion, where the anatomical position is considered 
to be at 0 degrees.  38 C.F.R. § 4.71a, Plate II (2005).  The 
Court has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2005); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The competent evidence of record supports an increased 
evaluation to 20 percent based on findings consistent with a 
marked limitation of motion, particularly after full 
consideration of the veteran's reported pain on use.  At the 
VA examination in July 2002, dorsiflexion was only 5 degrees; 
of a possible 20 degrees; and plantar flexion was 30, of a 
possible 45 degrees.  An October 2002 letter from the 
veteran's podiatrist indicated the veteran's left ankle was 
progressively worsening in terms of pain and limitation of 
motion.  Indeed, at the VA examination in December 2002, 
dorsiflexion was again limited to 5 degrees, at which point 
the veteran began experiencing pain.  More significantly, 
plantar flexion was limited to only 2 degrees without pain.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Although the most recent VA examination report, dated in July 
2004, demonstrates dorsiflexion to 10 degrees and plantar 
flexion to 10 degrees, this nevertheless exhibits less than 
half of the ankle's full range of motion and thus can also be 
considered evidence of a marked limitation of motion.  See 38 
C.F.R. § 4.71a, Plate II.  In any event, the more recent VA 
examination is accorded less comparable probative value, as 
that examiner did not consider the veteran's subjective 
complaints of pain during range of motion testing.  
Additionally, a June 2005 letter from the veteran's 
podiatrist indicates the veteran's left ankle continues to 
worsen.  Based on the above evidence, a 20 percent evaluation 
is warranted for marked limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

It is noted that an increased rating is not warranted under 
any other potentially applicable diagnostic code.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991) (noting the veteran 
is entitled to be rated under the diagnostic code that allows 
the highest possible evaluation for the clinical findings 
shown on objective examination).  The only diagnostic code 
that would allow for a rating higher than 20 percent for the 
left ankle is Diagnostic Code 5270, for rating ankylosis.  In 
this case, however, ankylosis has not been shown by the 
evidence of record, such that Diagnostic Code 5270 is not 
applicable to the current appeal.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2005).
 
Accordingly, the medical evidence of record shows an 
increased evaluation to 20 percent, but not higher, is 
warranted for the veteran's traumatic arthritis of the left 
ankle.

Right Ulnar Nerve

Diagnostic Code 8516 sets forth the criteria for rating 
disabilities involving the ulnar nerve.  The veteran's right 
ulnar nerve disability is currently evaluated as 40 percent 
disabling for severe incomplete paralysis of a major upper 
extremity under Diagnostic Code 8516.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516. 
The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each 


nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  
38 C.F.R. § 4.124a.

Since the veteran is right-hand dominant, his disability is 
rated as impairment of the major upper extremity.  Under 
Diagnostic Code 8516, a maximum evaluation of 60 percent is 
warranted for complete paralysis of the ulnar nerve of the 
major upper extremity, which is defined as being manifested 
by the "griffin claw" deformity due to flexor contraction 
of the ring and little fingers, very marked atrophy in the 
dorsal interspace and thenar and hypothenar eminences; loss 
of extension of the ring and little fingers, inability to 
spread the fingers (or reverse), inability to adduct the 
thumb; and weakened flexion of the wrist.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8516.

In the present case, an increased evaluation is not warranted 
because the competent evidence fails to establish complete 
paralysis of the right ulnar nerve, as required for the next 
higher evaluation of 60 percent.  Id. 

In a February 2002 private treatment note, the veteran 
reported difficulty writing and weakness in the fourth and 
fifth digits, consistent with no more than incomplete 
paralysis.  Likewise, at a July 2002 VA examination, flexion 
of the right fingers was deemed "fairly good."  A September 
2002 electromyelogram revealed "mild median and motor 
sensory delay." At a December 2002 VA examination, the 
veteran reported that he pronates and supinates fairly well 
but with a certain degree of clumsiness.  He described an 
ability to grip sufficiently to handle buttons on clothing, 
and he noted a retained ability to write in block lettering 
rather than cursive.  The examiner noted the veteran could 
make a fairly firm fist.

At a July 2004 VA examination, the veteran's right hand 
disclosed no wasting of muscles in the thenar eminence, 
hypothenar eminence, or dorsum.  The joints, including the 
right wrist, were not affected, according to the examiner.  
The examiner also noted in his conclusion that the veteran 
showed flexion of the ring and little finger at the 
metacarpophalangeal joint, which he noted was not 
characteristic of ulnar nerve damage.         

In a January 2005 statement, the veteran's private physician 
summarized the right ulnar disability as increasing in 
severity, and in a January 2006 statement, the same physician 
described the right hand as demonstrating "significant 
griffin claw deformity."  While such a medical statement 
tends to suggest the assignment of a 60 percent evaluation 
may be in order, the competent evidence does not establish 
the presence of other signs or symptoms consistent with a 60 
percent evaluation.  For example, there is no evidence of 
very marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences.  To be sure, the private physician 
failed to document any findings other than "griffin claw" 
consistent with a 60 percent evaluation.  In reviewing the 
pertinent evidence that adequately addresses the criteria of 
Diagnostic Code 8516, the Board is persuaded by the evidence 
in its entirety, which indicates continued use of the right 
hand, as well as the specific evidence from the VA 
examination conducted only six months earlier, which revealed 
findings wholly inconsistent with incomplete paralysis.
 
The Board has considered the lay statements of record 
describing the severity of his right ulnar nerve disability, 
but ultimately neither the Board nor laypersons can render 
opinions requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  In this case, the Board has considered 
the competent evidence of record but finds that there is no 
basis for a higher evaluation.

Accordingly, an increased evaluation is not warranted for the 
veteran's right ulnar nerve disability.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 
(2005).  As the criteria for an increased evaluation have not 
been shown by the medical evidence of record, the 
preponderance is against the veteran's claim, and it must be 
denied.   

Extraschedular

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluations 
in this case are not inadequate.  A higher rating is provided 
for certain manifestations of each of the veteran's claimed 
disabilities, but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required hospitalization due to his 
service-connected disabilities, and while there are some 
documented physical limitations affecting his job duties,  
marked interference with employment has not been shown.  
Accordingly, the RO's decision not to refer these increased 
rating claims to the Chief Benefits Director or the Director, 
Compensation and Pension Service was correct.


ORDER

An increased evaluation for residual injury to the right 
ulnar nerve, currently evaluated as 40 percent disabling, is 
denied.

An increased evaluation of 20 percent, but not higher, for 
traumatic arthritis of the left ankle is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


